Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 1 of 7




   EXHIBIT N
Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 2 of 7
Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 3 of 7


                   IMG_0208.png




                   IMG_0211.png
Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 4 of 7


                   IMG_0210.png




                   IMG_0212.png
Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 5 of 7


                   IMG_0214.png




                   IMG_0213.png
Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 6 of 7


                   IMG_0215.png




                   IMG_0216.png
Case 1:17-cr-00548-PAC Document 455-14 Filed 02/24/21 Page 7 of 7


                   IMG_0086.png
